Citation Nr: 0904661	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-36 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a right knee 
disability as secondary to right foot disability.

3.  Entitlement to service connection for a bilateral hip 
disability as secondary to right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1953 to 
April 1955.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO denied the 
Veteran's claims for service connection for a right foot 
disability and for service connection for a right knee 
disability and bilateral hip disability, including as 
secondary to the right foot disability.  The Board remanded 
the matter for further notification, evidentiary development, 
and adjudication in April 2008.  After partially completing 
the required evidentiary development, the RO in Huntington, 
West Virginia, re-adjudicated the claims, again denying them 
via the issuance of a supplemental statement of the case 
(SSOC) in October 2008.  

The Veteran and his wife testified before a Hearing Officer 
at the RO in January 2007 and before the undersigned Veterans 
Law Judge at a videoconference hearing in March 2008.  
Transcripts of both hearings have been associated with the 
claims file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims for service connection for a right foot 
disability and for service connection for a right knee 
disability and a bilateral hip disability as secondary to the 
claimed right foot disability.

The Veteran is seeking service connection for a right foot 
disability, in the form of a callus on the bottom of his 
foot, and for service connection for a right knee disability 
and a bilateral hip disability as secondary to the claimed 
right foot disability.  (The Veteran has specifically stated 
in his March 2008 hearing testimony that the right knee and 
bilateral hip disabilities are due solely to the claimed 
right foot disability and did not have their genesis during 
the Veteran's service.)  

In April 2008, the Board remanded the Veteran's claim for 
notice and evidentiary development, to include VA 
examinations for the Veteran.  The agency of original 
jurisdiction (AOJ), however, did not schedule VA examinations 
as required in the April 2008 remand.  This may have been 
because of the Board's instruction to schedule the 
examinations "[a]fter securing any additional records."  
However, the Board did not instruct the AOJ to schedule the 
examinations only if additional records were in fact 
obtained.  The purpose of the Board's instruction was merely 
to ensure that the examiner have the benefit of all records, 
including ones obtained pursuant to the remand.  Even though 
no records were obtained, the examinations were nevertheless 
required.  This problem now needs to be corrected.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated that, if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

Under relevant VA regulations, action should be undertaken by 
way of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of § 3.159(c)(4), which requires that the evidence of 
record "indicate" that the claimed disability or symptoms 
may be associated with service, establishes a low threshold.

As discussed above, at the March 2008 hearing before the 
undersigned Veterans Law Judge, the Veteran made clear that 
he was claiming entitlement to service connection for the 
claimed right knee and bilateral hip disabilities solely on a 
secondary basis to his claimed right foot disability.  Thus, 
because the evaluation of the Veteran's claim for service 
connection for a right foot disability necessarily impacts 
the evaluation of his claims for secondary service connection 
for right knee and bilateral hip disabilities, the Board 
finds that the claim for service connection for a right foot 
disability is inextricably intertwined with the claims on 
appeal for secondary service connection.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  As resolution of the claim for service 
connection for a right foot disability could well impact the 
claims on appeal for secondary service connection, the issues 
should be considered together.  

In the April 2008 remand, the Board sought VA examination and 
medical opinion concerning the Veteran's claimed 
disabilities.  The Board instructed the AOJ to ensure that 
any test necessary to arriving at diagnoses and medical nexus 
opinions was conducted.  It is clear from the record, 
however, that no VA examination was conducted, nor were 
medical opinions obtained regarding any of the Veteran's 
three claimed disabilities.  As noted above, the Veteran is 
entitled as a matter of law to compliance with the Board's 
remand instructions.  See Stegall, 11 Vet. App. at 271.  

Further, the Board notes that the Veteran is qualified, as a 
lay person, to report the presence of continuing symptoms 
such as a recurring callus on his foot.  See Savage, 10 Vet. 
App. at 495.  However, he is not competent to render a 
medical opinion as to the etiology of any current disability.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, 
although the Veteran's immediate post-service medical records 
are unavailable to confirm the treatment of a right foot 
disability, the Veteran has testified that the callus on his 
right foot first manifested during service and has been 
present since that time.  As the Veteran is competent to 
testify to the observable symptom of a callus on the bottom 
of his foot, but is not competent to testify as to etiology 
of a current disability, the Board finds that there is 
insufficient competent medical evidence on file to make a 
decision on this issue, and must therefore remand to afford 
the Veteran an examination and medical nexus opinion 
regarding the etiology of any current diagnosis of callus on 
the Veteran's foot.  See McLendon, 20 Vet. App. 79.  The 
examiner should include a well-reasoned medical opinion 
addressing the nature and etiology of any diagnosed right 
foot disability.  The examiner's opinion should be based upon 
both physical examination and consideration of the Veteran's 
documented history and assertions through review of the 
claims file.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran must also be scheduled for VA examinations of his 
hips and right knee.  The examiner should include a well-
reasoned medical opinion addressing the nature and etiology 
of any diagnosed right knee or hip disability and should 
address specifically whether any such disability or 
disabilities were caused or aggravated by the Veteran's right 
foot disability.  The examiner's opinion should be based upon 
both physical examination and consideration of the Veteran's 
documented history and assertions through review of the 
claims file.  38 U.S.C.A. § 5103A.

The Board emphasizes to the Veteran that failure to report to 
any scheduled examination, without good cause, may result in 
a denial of his claims.  See 38 C.F.R. § 3.655(b) (2008).

In view of the foregoing, this case is REMANDED for the 
following action

1.  The Veteran must be scheduled for 
VA examination of his claimed 
disabilities and be informed that 
failure to report to any scheduled 
examination, without good cause, may 
result in a denial of his claims.  See 
38 C.F.R. § 3.655(b) (2008).  The 
entire claims file, including a copy of 
this remand, must be made available to 
and reviewed by the examiner(s) 
designated to examine the Veteran.  All 
appropriate tests and studies must be 
accomplished, and all clinical findings 
s must be reported in detail.  

In arriving at an opinion as to the 
likelihood that a right foot disability 
began during active duty, the examiner 
must particularly address the Veteran's 
statements that although he did not 
seek treatment at the time, he has 
suffered from a recurring callus on his 
right foot since his time in service.  
It should be specifically noted whether 
it is at least as likely as not (i.e., 
at least a 50 percent probability) that 
a right foot disability is attributable 
to the Veteran's period of active 
military service.  An examiner must 
also provide an opinion as to whether 
it is at least as likely as not (i.e., 
at least a 50 percent probability) that 
any right foot disability caused or 
made worse any hip or right knee 
disability.

All examination results, along with the 
complete rationale for any opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, must 
be set forth.

2  The adjudicator must ensure that 
each examination report complies with 
this remand and the questions presented 
in the examination request.  If a 
report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.

3  After undertaking any other 
development deemed appropriate, the 
claims on appeal must be re-adjudicated 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
is not granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

